711 N.W.2d 375 (2006)
Al HASHEM, as Personal Representative of the Estate of Ronny Hashem, Deceased, Plaintiff-Appellant/Cross-Appellee,
v.
LES STANFORD OLDSMOBILE, INC., Defendant-Appellee/Cross-Appellee, and
Mohamad Bazzi, Defendant/Cross-Defendant-Appellee/Cross-Appellant, and
Nagia Abdallah, Defendant, and
Shina Inc., d/b/a Sak's Party Store, a/k/a Sal's Party Store, and Huron Entertainment Corporation, d/b/a Clutch Cargo's, Defendants/Cross-Plaintiffs, and
Hassan Bazzi, Defendant/Cross-Defendant.
Docket Nos. 129087, 129088.
Supreme Court of Michigan.
March 31, 2006.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal and the application for leave to appeal as cross-appellant are DISMISSED with prejudice and without costs.